Citation Nr: 1416058	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  06-27 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability, to include as due to Agent Orange exposure.  

2.  Entitlement to service connection for a skin disability, to include as due to Agent Orange exposure.  

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March 2007 and August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to service connection for a left knee disability has been listed as an issue on appeal.  In the August 2008 rating decision, the RO denied entitlement to service connection for a left knee disability.  The Veteran submitted a timely notice of disagreement and the RO issued a Statement of the Case in November 2008.  The Veteran did not file a substantive appeal.  38 C.F.R. § 20.202 (2013).  In March 2009, following the Statement of the Case and within one year of the August 2008 rating decision, the Veteran stated that he wished to appeal the most recent of denials, but did not mention the left knee.  See 38 C.F.R. § 20.302(b) (2013).  However, the RO continued to treat the issue as if it were on appeal, to include providing an August 2009 VA examination, issuing a Supplemental Statement of the Case in June 2012, and certifying the issue to the Board.  As such, while a substantive appeal may not have been filed, the Board finds that it has jurisdiction to decide the issue of entitlement to service connection for a left knee disability.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years).

The issue of entitlement to service connection for a skin disability, to include as secondary to Agent Orange exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The most probative evidence does not establish that it is at least as likely as not that the Veteran's right ear hearing loss disability had its onset in, or is otherwise causally or etiologically related to, active service, or that sensorineural hearing loss manifested within one year after separation from active service.  

2.  The most probative evidence does not establish that it is at least as likely as not that the Veteran's left knee disability had its onset in, or is otherwise causally or etiologically related to, active service, or that arthritis manifested within one year after separation from active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ear hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in October 2006 and February 2008 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  The October 2006 letter notified the Veteran of what the evidence must show to establish secondary service connection.

As to the duty to assist, VA secured all available and identified evidence including VA treatment records and service treatment records.  The Veteran has also submitted private treatment records.  The Veteran was provided VA examinations in connection with the issues on appeal.  The Board finds that the VA examinations are adequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The July 2006 VA examiner reviewed the claims file, addressed the Veteran's report of being exposed to noise from a rocket attack, provided a nexus opinion and pointed to evidence in the record.  The Board acknowledges that it is unclear as to whether the VA examiner converted the audiometric findings on enlistment to ISO (ANSI) units (the separation report of medical examination did not include audiometric findings).  However, the examiner's opinion is adequate as it is consistent with the evidence of record.  This is because when the enlistment audiometric findings are converted to ISO-ANSI units, higher decibel readings result.  Specifically, the 25 decibel reading at 4000 Hertz from the enlistment report of medical examination, when converted, increases to 30 decibels.  Therefore, the examiner's comment regarding little progression, if any, from 1966 to the present time is consistent with the objective evidence.  In fact, the opinion becomes stronger as the difference between the audiometric readings on enlistment and the present time becomes even smaller when the units are converted.   
Accordingly, the Board finds that the examination and opinion are adequate.  See Barr, id.  

The Veteran was also provided a VA audiological examination in July 2008.  The examiner reviewed the claims file and provided an opinion as to whether the right ear hearing loss was caused or due to the service-connected left ear hearing loss.  The Board recognizes that the examiner did not specifically address aggravation.  38 C.F.R. § 3.310 (2013).  However, the examiner explained that the hearing apparatus in each ear is "independent of the other and would not be inter-related ..."    Due to the unequivocal nature of the examiner's opinion regarding the nature of hearing and that hearing in each ear is independent of the other and would not be inter-related, the Board finds that a remand for an opinion specifically regarding aggravation is not required.  The opinion is adequate as the examiner reviewed the claims file and provided an opinion with well-reasoned rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

With respect to the left knee disability, the Veteran was provided a VA examination in August 2009.  The examiner reviewed the claims file, noted the Veteran's reported medical history, and provided a medical opinion supported by a well-reasoned rationale.  The Board finds the examination and opinion to be adequate.  Id.  

Finally, the Veteran generally expressed that his hearing loss is due to Agent Orange exposure.  There is no evidence, aside from the Veteran's general assertions, regarding a connection or relationship between hearing loss and Agent Orange exposure.  As the Veteran has not been shown to possess the requisite training or knowledge, he is not considered competent to provide an opinion as to whether his hearing loss is related to Agent Orange exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Consequently, it is not required that VA obtain a medical opinion as to whether hearing loss is due to Agent Orange exposure.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria- Service Connection

Service connection may be established for a disability resulting from a disease or injury in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 2013); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for arthritis and organic diseases of the nervous system, such as sensorineural hearing loss, may also be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).

VA has defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385 (2013).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385 (2013).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385 (2013); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Right Ear Hearing Loss

The Veteran claims that his right ear hearing loss disability is related to his period of active service.

The medical evidence is inconsistent as to whether the Veteran has a right ear hearing loss disability in accordance with 38 C.F.R. § 3.385.  The recent VA examinations dated in July 2008 and August 2009 indicate that the Veteran does not have a right ear hearing loss disability.  The July 2008 VA examination report does not reflect audiometric findings of 26 decibels or more in at least three auditory thresholds or a 40 decibel reading or higher in any threshold.  The speech recognition score for the right ear was 100 percent.  The August 2009 VA examiner indicated that the results from the audiological evaluation indicated invalid results and should not be used for rating purposes as the volunteered pure tone thresholds and averages were elevated compared to speech recognition thresholds, indicating poor test validity.  However, the July 2006 VA audiometric findings reflect a reading of 40 decibels at 4000 Hertz, which indicates a hearing loss disability for VA purposes.  Id.  As a result, the Board will resolve any doubt in favor of the Veteran and finds that he had a current right ear hearing loss disability on at least one occasion during the appeal period.   38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

With respect to an in-service injury or disease, the Veteran's service treatment records are absent for any notations or documentation related to hearing loss.  The Veteran reported that he was exposed to a rocket attack and experienced tinnitus since that time.  During his July 2006 VA examination, he was uncertain as to whether or not his hearing was affected by the rocket attack.  The Veteran is competent to describe his in-service noise exposure.  The lack of evidence of hearing loss in service alone is not dispositive, as the Veteran's assertions of noise exposure must receive due consideration.  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The Board finds that the Veteran is credible and experienced an in-service injury consisting of acoustic trauma.  

However, the Board finds that the most probative evidence does not establish that it is at least as likely as not that a current right ear hearing loss disability is related to active service.  

In this respect, there is no objective evidence of hearing loss until decades after separation from active service.  A 1997 private treatment record noted "dulling" behind the Right "TM", but the Veteran did not complain of hearing loss and was assessed with pharyngitis and sinusitis.  The remaining private treatment records dated in the 1990s do not reflect any complaints or notations related to hearing loss.   In a March 2003 VA treatment record, the Veteran stated that he had no problems with his hearing.  The Veteran's wife submitted a statement and explained that she knew the Veteran since 1982 and he told her about his "bad" ear.  She explained that his hearing worsened over time.   

The Veteran was provided a VA examination in July 2006.  The Veteran reported that he served in Vietnam and indicated that he was subjected to a rocket attack on September 1, 1967 in very close vicinity.  He stated that the first rocket landed about 80 yards from him and the second rocket attack was about 30 yards from him.  Subsequent to the rocket attack, he had significant left sided tinnitus and was uncertain as to whether or not his hearing was affected by that.  Subsequent to separation from service, the Veteran denied a history of significant non-military noise exposure from job related issues.  However, the Veteran indicated that he engaged in recreational shooting and hunting.  The examiner noted that the service medical records indicated a significant threshold shift present in the right ear at military enlistment, although audiometric thresholds were completely normal at all frequencies tested prior to military enlistment.  At separation from active service, audiometric testing was not completed.  The examiner noted that there were no complaints of hearing loss and/or tinnitus noted in the service medical records.  The examiner opined that it was "less likely than not" that the Veteran's right ear hearing loss would be related to military acoustic trauma.  The examiner acknowledged the significant shift in the right ear on enlistment, and there was little, if any, progression in regard to auditory threshold levels from 1966 to the present time.  Again, in July 2008, the examiner reiterated the negative opinion.  The examiner noted the Veteran's reports of a rocket attack and the examiner noted that there was little, if any progression, regarding the auditory threshold in the right ear and that as there was essentially no change in audiometric thresholds between pre-enlistment audiometric testing in 1966 and follow-up testing in 2006, it was less likely than not that the minimal hearing loss in the right ear might be related to military acoustic trauma.  

In terms of etiology of the Veteran's right ear hearing loss disability, the Board finds that the VA examiner's opinion is the most probative evidence.  The examiner reviewed the entire claims file including the Veteran's statements regarding his reported in-service noise exposure.  The examiner did not provide a positive nexus opinion.  As the examiner's opinion followed an examination of the Veteran and claims file review, as well as consideration of reported history, it is accorded great probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).

The Board recognizes the Veteran's belief and his wife's general statement that his right ear hearing loss disability is related to his period of active service, to include in-service noise exposure. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of a hearing loss disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Neither the Veteran, nor his wife, has been shown to possess the medical knowledge or expertise to relate his right ear hearing loss disability to active service as opposed to post-service events or any other etiology.  Further, as noted above, the Board assigns great value to the VA examiner's opinion as the examiner reviewed the claims file, examined the Veteran, considered the Veteran's reported history, and provided a negative nexus opinion.

With respect to continuity of symptomatology, the Veteran reported that his hearing loss had its onset during active service.  In addition, the Veteran's wife stated that she has known him since the 1980s and he told her about his "bad ear" and his hearing has progressively worsened.  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's disability is diagnosed as sensorineural hearing loss and recognized as a chronic condition.  38 C.F.R. § 3.309(a).  While the Veteran has stated that his hearing loss began during active service and has continued since, the Board does not find him to be credible.  The report of separation medical examination, while absent for audiometric findings, did not contain any documentation or notations related to hearing loss.  In March 2003, the Veteran reported that he did not have problems with his hearing.  Private treatment records dated in the 1990s indicate treatment for numerous ailments, but contain no mention of hearing loss.  In addition, the Veteran's wife has known him since the 1980s, more than ten years after his separation from active service and therefore cannot attest to symptomatology experienced during the more than 10 years after his separation from active service.  In light of the above, service connection based on continuity of symptomatology is not warranted.

After considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for a right ear hearing loss disability because the most persuasive and credible evidence of record is against a finding that there is a nexus between a current hearing loss disability and an event, injury, or disease occurring in service and is against a finding of continuity of symptomatology since service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right ear hearing loss disability.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  Service connection for a right ear hearing loss disability is denied.  

In addition, service connection on a secondary basis is not warranted.  38 C.F.R. § 3.310.  The RO appears to have inferred a claim of service connection on a secondary basis although the Veteran only appears to have argued that his right ear hearing loss existed since active service.  To the extent that the Veteran stated that any right ear hearing loss was due to his service-connected left ear hearing loss, the Veteran is not considered competent to provide an opinion as to whether his left ear hearing loss caused or aggravated his right ear hearing loss as this is considered a complex medical question.  See Kahana, 24 Vet. App. 428, 435 (2011); Jandreau, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board assigns great probative value to the July 2008 VA examiner's opinion.  The examiner opined that hearing loss in each ear is independent of the other and would not be inter-related.  Service connection on a secondary basis is denied.   The preponderance of the evidence is against the claim and the benefit-of-the-doubt provision does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).
  
Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In this case, there is no evidence of sensorineural hearing loss within one year of separation from service.  Therefore, service connection on a presumptive basis is not warranted.  Further, a presumption of service connection on the basis of exposure to herbicide agents is not warranted as hearing loss is not identified as a presumptively service-connected disease as due to exposure to herbicide agents.  Id.  

Left Knee Disability

The Veteran contends that his current left knee disability is related to active service.  

The medical evidence demonstrates that the Veteran has a current left knee disability.  An August 2008 x-ray report shows that the Veteran has degenerative arthritic changes of the left knee.  

The service treatment records show that the Veteran was treated for a left knee sprain in January 1968.  A January 1968 report of separation medical examination shows that his lower extremities were clinically evaluated as normal and the report is absent for any mention of the left knee.  

Private treatment records indicate a history of left knee hospitalization/treatment in 1973, approximately five years after the Veteran's separation from active service.  The Veteran reported that he received treatment in 1969 from a private physician until 1984.  However, he stated that the records were unavailable.  The records also show that the Veteran complained of knee symptoms in the 1990s.  In VA treatment records dated August 2008, the Veteran reported knee pain for the last several years.  

The Veteran was provided a VA examination in August 2009.  The Veteran reported that he injured his left knee when serving in Vietnam.  He was treated with an ace wrap and medicated balm.  He stated that he did well until 1973 when he was stooping and his knee locked.  He was diagnosed with a cartilage injury and he had an arthrotomy in 1973.  The examiner opined that it was "less likely than not" that his left knee problem was related to military service.  It was noted that the Veteran did well for five years after this and then had a cartilage problem.  The examiner explained that the knee problem appears to be degenerative in nature related to the wear and tear of the aging process.  The Board finds the VA examiner's opinion to be the most probative evidence regarding the etiology of the Veteran's left knee disability.  The examiner reviewed the claims file, examined the Veteran, pointed to evidence in the service treatment records and the Veteran's reported medical history, and provided a negative nexus opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The Board recognizes the Veteran's belief that his left knee disability is related to his period of active service.  Specifically, he related his current disability to his in-service knee sprain.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of a knee disability diagnosed as degenerative arthritis, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran has not been shown to possess the requisite medical knowledge or expertise to diagnose such a disability or opine as to its etiology.  For instance, the Veteran is not competent to relate his current left knee disability to an in-service sprain as opposed to the aging process itself, or that his cartilage injury in 1973, five years after service, was a manifestation of the in-service left knee sprain.  Again, the Board assigns great probative value to the VA examiner's opinion for the reasons stated above.  

With respect to continuity of symptomatology, the Veteran stated that his left knee symptoms manifested during active service and the symptoms continued to the present.  The Veteran's left knee disability is diagnosed as arthritis and recognized as a chronic condition.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.309(a).  As noted above, the service treatment records reflect that the Veteran was diagnosed with a left knee strain in January 1968 and was prescribed an ace wrap.  However, shortly thereafter, the Veteran underwent an examination in January 1968 for the purposes of separation from active service.  The report of medical examination shows that the Veteran's lower extremities were clinically evaluated as normal and there was no documentation or notation regarding the knee or any symptoms related to the knee.  The Board does not find it reasonable that the Veteran would experience chronic knee symptoms and not mention the symptoms when examined several weeks after his sprain.  While the Veteran had a cartilage injury and underwent an arthrotomy in 1973, the Veteran is now diagnosed with degenerative arthritis.  The Veteran is not competent to distinguish between an in-service sprain, cartilage injury, and his currently diagnosed arthritis.  Instead, the VA examiner who reviewed the claims file and has medical expertise related the Veteran's arthritis to the aging process.  In consideration of all of the evidence, the Board finds that the Veteran is not credible as to his report of continuity of symptoms since his in-service sprain and the probative medical evidence does not link the Veteran's disability to his sprain, but to the aging process.  Service connection based on continuity of symptomatology is not warranted.

After considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for a left knee disability because the most probative evidence is against a finding of continuity of symptomatology since active service and is against a finding that there is a nexus between a current left knee disability and an event, injury, or disease occurring in service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left knee disability.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  Therefore, the Board concludes that service connection for a left knee disability is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis that becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In this case, there is no evidence of arthritis within one year of separation from service.  Therefore, service connection on a presumptive basis is not warranted.


ORDER

Entitlement to service connection for a right ear hearing loss disability is denied.  

Entitlement to service connection for a left knee disability is denied.  


	(CONTINUED ON NEXT PAGE)


REMAND

In July 2010, the Board remanded the issue of entitlement to service connection for a skin disability, to include as due to Agent Orange exposure, to provide a VA examination.  The examiner was asked to provide an opinion as to whether it is at least as likely as not that any skin disability was related to the Veteran's military service, to include his presumed exposure to herbicides.  The Veteran was provided a VA examination in May 2011.  The examiner listed diagnoses of squamous cell carcinoma, actinic keratosis, and chloracne.  In pertinent part, the examiner simply noted that chloracne was not related to service as it did not manifest within the first post-service year.  However, service connection may still be warranted for chloracne on the basis of direct service connection.  See Combee v. Brown, 34 F.3d. 1039 (Fed. Cir. 1994).  In addition, the examiner did not address the Veteran's assertions that his skin disabilities were related to his prolonged exposure to sun while serving in Vietnam.  He stated that he worked with his shirt off and was exposed to sun in the tropical climate.  In light of the above, the Board finds the opinion inadequate and the issue must be remanded for a new VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any skin disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Following a review of the claims file and examination of the Veteran, the examiner must address the following:

Consider all diagnoses pertaining to the Veteran's skin, to include any diagnoses during the appeal period, to include, but not limited to: eczema, squamous cell carcinoma, chloracne, a cyst, folliculitis, and solar keratosis.  

Express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any skin disability was caused by or related to active service, to include exposure to Agent Orange.

The examiner is directed to address the Veteran's statements regarding prolonged sun exposure and assume the reports of prolonged sun exposure while serving in Vietnam to be true.  Further, it is not adequate to state that a disability is not related to exposure to herbicide agents, such as Agent Orange, on the sole basis that it is not a presumptively service connected disease.    

A complete rationale for all opinions must be provided.

2.  After completing the above development, readjudicate the issue.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


